Citation Nr: 1103809	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to benefits under Dependency and Compensation (DIC) 
award of appellant, for W. H., claimed as a dependent of the 
appellant.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

The appellant appeared at a teleconference hearing conducted by a 
local hearing officer at the New York RO in November 2009.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was in receipt of a total disability evaluation 
based upon individual unemployability (TDIU) at the time of his 
death in March 2005; W. H. was listed as a dependent for benefits 
purposes at the time of his death.  

2.  In April 2005, the appellant applied for DIC benefits but did 
not list W. H. as a dependent on the application.  

3.  In a rating decision dated in May 2005, the RO granted 
service connection for the cause of the Veteran's death and 
entitlement to basic eligibility for Dependents Educational 
Assistance under Chapter 35, effective April 1, 2005.  

4.  In a June 2005 letter, issued in conjunction with the May 
2005 rating determination, the RO provided information as to 
additional benefits available to the appellant, which included VA 
Form 21-8765, providing information as to how the appellant could 
receive additional benefits for dependents.  

5.  In a statement in support of claim received in August 2006, 
the appellant indicated that the dependent benefits for W. H. 
should not have been terminated at the date of the Veteran's 
death and that the appellant should have been receiving dependent 
benefits for W. H. from the date of the grant of service 
connection for the cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for payment of additional benefits for W. H. as a 
dependent of the appellant for the time period from May 1, 2005, 
to August 1, 2006, are not met.  38 U.S.C.A. §§ 1115, 5110, 5111, 
5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.31, 3.57, 3.204, 
3.205, 3.400, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically 
provided, such determination is made on the basis of the facts 
found.  38 C.F.R. § 3.400(a) (2010).

The statute provides that an award of additional compensation on 
account of dependents based on the establishment of a disability 
rating in the percentage evaluation specified by law for the 
purpose shall be payable from the effective date of such rating; 
but only if proof of dependents is received within one year from 
the date of such rating action.  38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the award 
of any benefit or any increase therein by reason of marriage or 
the birth or adoption of a child shall be the date of such event 
if proof of such event is received by the Secretary within one 
year from the date of marriage, birth, or adoption.  38 U.S.C.A. 
§ 5110(n) (West 2002).

The enabling regulation provides with respect to the effective 
date for additional compensation or pension for dependents that 
the effective date will be the latest of the following dates: (1) 
date of claim; (2) date dependency arises; (3) effective date of 
the qualifying disability rating provided evidence of dependency 
is received within 1 year of notification of such rating action; 
(4) date of commencement of veteran's award.  38 C.F.R. 
§ 3.401(b).

The regulation further defines the "date of claim" as the date of 
veteran's marriage or birth of his or her child or adoption of a 
child, if the evidence of the event is received within 1 year of 
the event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within 1 year of 
VA's request.  38 C.F.R. § 3.401(b).  In order to receive an 
additional payment for a spouse, sufficient proof of marriage is 
necessary.  38 C.F.R. §§ 3.204, 3.205.

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased compensation 
due to an added dependent shall commence on the first day of the 
calendar month immediately following the month in which the award 
became effective.  38 C.F.R. § 3.31.

A review of the record reveals that the Veteran was in receipt of 
a TDIU at the time of his death and that eligibility for 
Educational Benefits under Chapter 35 had been granted.  The 
Board further notes that W. H. was noted to be a dependent for 
compensation purposes at the time of the Veteran's death in March 
2005.  

In conjunction with the Veteran's death, the appellant submitted 
a DIC application, which was received in April 2005.  Part III of 
the application was entitled "Information Concerning Children".  
In the note pertaining to that section the appellant was told to 
list the name of each child of the veteran who was (1) under 18 
years of age (or under 23 years of age if attending school) or 
(2) of any age if permanently incapable of self-support by reason 
of mental or physical defect.  It was noted that the term 
"child" included an illegitimate, adopted, or stepchild of the 
veteran, as well as any child whose marriage had been terminated 
by divorce, annulment, or death of a spouse.  If the birth child 
of a veteran was expected, that fact should be stated.  The 
appellant was also to list the name of any children in her 
custody.  Under Part III, the appellant did not list any 
information.  

In a May 2005 rating determination, the RO granted service 
connection for the cause of the Veteran's death and eligibility 
for Dependent's Educational Assistance under Chapter 35.  The 
appellant was informed of the decision in a June 2005 letter.  In 
the letter, it was noted that the appellant might be entitled to 
additional benefits and the RO enclosed VA Form 21-8765 "Service 
Connected Death Award Attachment" which explained other 
benefits.  In the VA Form, there was a paragraph entitled "How 
Can You Receive Additional Benefits for Dependents?"  It was 
indicated that the veteran's surviving spouse may be entitled to 
additional benefits for the Veteran's unmarried children if the 
children were under age 18 or under 23 attending an approved 
school, or, if prior to age 18, the child became permanently 
incapable of self-support because of mental or physical defect.  
Children who meet one of these criteria may receive DIC in their 
own right.  The appellant was to contact VA for information for 
applying for this benefit.  

No further response was received from the appellant with regard 
to any dependent claim until August 2006, when in a statement in 
support of claim, it was noted that the New York Division of 
Veterans Affairs was representing the appellant.  It was 
requested that the RO readjust the dependent benefit for the 
period following the death of the Veteran on March [redacted], 2005.  It 
was noted that his dependent daughter, W. H., turned 18 on July 
[redacted], 2006.  It was observed that the dependent benefits were 
terminated at the death of the Veteran.  It was indicated that 
the DIC benefits were effective April 1, 2005, but the dependent 
benefits were not added.   It was noted that W. H. would attend 
full-time college beginning August 20, 2006, and that this 
information had been provided to the Buffalo RO.  

It was their belief that termination of dependent benefits should 
not have occurred until W. H. began classes as a full-time 
emancipated college student receiving benefits on her own.  It 
was indicated that the dependent benefits from the time of the 
death of the Veteran until she began college as a full-time 
student should be added to the DIC benefits her mother received.  
They indicated that it was important that she received the 
benefit as soon as possible.  She could not attend school if she 
did not receive the benefit within the first several weeks of 
school.  

In a February 2007 statement in support of claim, it was noted 
that the appellant and her dependent daughter, W. H., were 
represented by the New York State Division of Veterans Affairs.  
It was indicated that W. H. was living at home when her father 
passed away.  She remained at home with the appellant until she 
went away to college in August 2006.  H. W. was noted to be the 
recipient of Dependent Education benefits.  She was attending 
high school on a full-time basis before and after the death of 
her father.  It was indicated that the appellant did not list her 
as a dependent on her application for DIC benefits.  She thought 
the benefits would automatically continue as H. W. was a 
dependent prior to the death of the Veteran and continued her 
full-time high school education, and as she continued to live at 
home with here mother until she began college.  

It was requested that the necessary adjustment be made for the 
dependent benefit from the termination date up to the date that 
H. W. began receiving benefits as an emancipated college student 
receiving VA Dependent Education Benefits.  

In October 2007, the RO denied the claim for an additional DIC 
allowance for W. H. because she was currently in receipt of DEA 
under Chapter 35, which began August 28, 2006.  It was noted that 
once W. H. elected to receive these educational benefits, she 
could no longer be entitled to additional DIC benefits.  

In an October 2007 statement in support of claim, the 
representative/appellant noted that it was their belief that the 
dependent benefits should have continued after the death of the 
Veteran, as W. H. was 17 when the Veteran passed away.  It was 
indicated that the appellant did not note the dependent on the 
initial application for DIC.  It was further stated that the RO 
had been informed by way of the August 2006 letter and it was 
thought that the matter was corrected.  It was their belief that 
the termination of dependent benefits should not have occurred 
until H. W. began classes as a full-time emancipated student.  It 
again asked that the RO make the correction and grant the DIC 
benefit for W. H. following the Veteran's death in March 2005.  
She was attending high school as a full-time student and 
continued as a full time high school student from the date of the 
Veteran's death until she became a full-time college student.  

In the January 2008 notice of disagreement, the 
appellant/representative indicated that she disagreed with the 
decision to deny the claim for dependent benefits that were 
terminated at the death of the Veteran.  W. H. was a dependent of 
the Veteran at the date of his death.  She was 17 years old when 
he passed away.  It was indicated that this was a very difficult 
time for the appellant and W. H.  It was noted that the appellant 
was the Veteran's spouse and that W. H. was the dependent 
daughter.  It was their contention that VA should not have 
discontinued the benefit after the death of the Veteran.  

In the December 2008 substantive appeal, the appellant stated 
that she understood that she did not complete the form but she 
was certain that VA was aware of W. H. as a dependent.  She was a 
dependent on the date of the Veteran's death.  The appellant was 
the person legally responsible for W. H.'s support.  It was 
indicated that it should have been asked whether the appellant 
wanted the benefit terminated as opposed to asking that the 
benefit be continued.  

In a December 2008 statement in support of claim, the appellant 
asked that a hearing be scheduled at the Albany VAMC via computer 
linkage with the New York RO.  

The appellant was afforded the requested hearing in November 
2009.  At the hearing, the appellant indicated that she expected 
that the dependent benefit for W. H. would continue to be paid as 
it had been up to the death of the Veteran.  She noted that prior 
to the Veteran's death, W. H. was a member of the household and 
that she remained a member of the household after his death.  The 
appellant stated that she did not remember not listing W. H. as a 
dependent on her initial DIC application.  She noted that she did 
not think that she would lose W. H. as a dependent because she 
thought that with the granting of DIC everything would continue 
as usual.  She reported that the Veteran had established W. H. as 
a dependent prior to his death and was shocked to find out that 
the benefit had been discontinued following his death.  The 
appellant stated that it was her belief that she was not asking 
too much to receive payment for the time period in question 
despite not having informed VA of W. H. being a dependent on her 
initial DIC application.  

The Board acknowledges that the Veteran supplied VA in November 
1988 with the birth certificate of W. H., listing her birth date 
in July 1988 and listing the Veteran and the appellant as her 
parents, and that W. H. was listed as a dependent at the time of 
the Veteran's death in March 2005.  Unfortunately, any payments 
made to the Veteran, including payments made to any dependents, 
terminated with the death of the Veteran.  The appellant became a 
new claimant for benefits when filing her claim for DIC benefits 
in April 2005.  When filling out the form for DIC benefits, 
however, the appellant did not list W. H. as a dependent child.  
Moreover, following notification of the grant of DIC benefits in 
June 2005, by way of the May 2005 rating determination, the 
appellant was informed that a surviving spouse may be entitled to 
additional benefits for the Veteran's unmarried children if the 
children were under age 18 or under 23 attending an approved 
school, or, if prior to age 18, the child became permanently 
incapable of self-support because of mental or physical defect. 
The appellant was requested to contact VA for information for 
applying for this benefit.  Unfortunately, there was no response 
from the appellant with regard to claiming W. H. as a dependent 
until August 2006, when the appellant submitted a written 
statement in which she noted that no compensation had been paid 
since April 1, 2005, for the Veteran's dependent daughter, W. H.  

The record shows that the appellant did not notify VA of W. H. 
being a dependent for DIC purposes until more than one year after 
she had been granted DIC benefits.  Therefore, the effective date 
for additional benefits for W. H. could not be assigned earlier 
than August 1, 2006.  See 38 C.F.R. § 3.401(b).  Unfortunately, 
W. H. began receiving educational benefits as an emancipated 
child that same month and therefore cannot be considered a 
dependent of the appellant for compensation purposes.   

The Board is sympathetic the appellant's beliefs and situation; 
however, under the applicable laws and regulations, and given the 
facts of this case, there is no legal basis for recognizing W. H. 
as a dependent of the appellant for compensation purposes for the 
time period in question.  

The United States Court of Appeals for Veterans Claims held that 
"in a case . . . where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the Veteran's appeal is denied as 
a matter of law.
Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 
38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the appellant in October 2006, prior 
to the date of the appealed decision denying the additional DIC 
compensation.  The Board notes that the determination of this 
claim does not rest on medical evidence, and, accordingly, there 
is no basis for a VA examination or efforts to obtain medical 
records in this case.  See 38 U.S.C.A. § 5103A(d).  Indeed, the 
appellant and her representative have given no indication of the 
existence any additional documentation that would support her 
claim and that VA should make efforts to obtain.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.




ORDER

Entitlement to benefits under DIC by appellant, for W. H., 
claimed as a dependent of the appellant, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


